ORDER
DAVID S. SUSSMAN of EAST ORANGE, who was admitted to the bar of this State in 1980, and who has been temporarily suspended from practice since January 11, 2017, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that DAVID S. SUSSMAN is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DAVID S. SUSSMAN pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed January 11, 2017, shall be transferred by the financial institution to the Clerk of the Superior *568Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.